Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 29, 2016

                                       No. 04-16-00598-CV

                                       Arturo CARRILLO,
                                            Appellant

                                                 v.

          HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                                Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2016CV03830
                         Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        This is an appeal from an eviction judgment. Appellant filed his notice of appeal and a
document entitled “Notice of Eviction Appeal and Statement of Inability to Afford Payment of
Court Costs or an Appeal Bond” with this court on September 16, 2016. Appellant had also filed
an affidavit of inability to pay costs on appeal in the justice court, pursuant to Texas Property
Code section 24.0052. The clerk’s record does not contain any contest to appellant’s claim of
indigence in the trial court. Therefore, it appears appellant is entitled to pursue his appeal in this
court without payment of costs. See TEX. R. APP. P. 20.1(b) (amended, eff. Sept. 1, 2016).

       Ms. Brooke Wagner is the court reporter responsible for preparing, certifying, and filing
the reporter’s record in this appeal. On September 26, 2016, Ms. Wagner filed a Notification of
Late Record stating appellant had not designated a record and appellant was not entitled to
appeal without paying her fee.

        Appellant is entitled to the reporter’s record without payment of any cost; however, if
appellant desires a reporter’s record, and has not already done so, appellant is hereby ORDERED
to (1) request in writing, no later than October 10, 2016, that a reporter’s record be prepared and
(2) designate in writing, no later than October 10, 2016, the exhibits and those portions of the
record to be included in the reporter’s record. Id. The appellant is hereby ORDERED to file a
copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than
October 10, 2016.
        If appellant fails to provide such written proof that he has designated the record within
the time provided above, appellant’s brief will be due within thirty (30) days from the date of this
order, and the court will only consider those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        If appellant designates the reporter’s record, Ms. Wagner is ORDERED to file the record
within thirty days of receiving the designation.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court